[Cite as State v. Fletcher, 2013-Ohio-3076.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               AUGLAIZE COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 2-13-02

        v.

MARK S. FLETCHER,                                          OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Auglaize County Common Pleas Court
                           Trial Court No. 2012 CR 153

                                       Judgment Affirmed

                              Date of Decision: July 15, 2013




APPEARANCES:

        Gerald F. Siesel for Appellant

        Edwin A. Pierce and R. Andrew Augsburger for Appellee
Case No. 2-13-02


SHAW, J.

       {¶1} Defendant-appellant Mark S. Fletcher (“Fletcher”) appeals the

December 21, 2012, judgment of the Auglaize County Common Pleas Court

sentencing Fletcher to 36 months in prison following Fletcher’s guilty plea to

“Illegal Assembly or Possession of Chemicals Used to Manufacture Controlled

Substance (Methamphetamine) with Intent to Manufacture Controlled Substance,”

in violation of R.C. 2925.041(A)(C)(1), a felony of the third degree.

       {¶2} On Friday August 31, 2012, Fletcher was pulled over for having an

obscured rear license plate while driving in the village of Waynesfield, Ohio.

Joanna Schaub and her teenage daughter were in the vehicle with Fletcher at the

time of the stop. After some interaction between Fletcher and the officers who

stopped him wherein the officers noted, inter alia, that Fletcher appeared nervous,

Fletcher’s vehicle was searched by a K-9 unit. The K-9 unit made a “hit” on the

rear of the driver’s side of the vehicle. The officers then searched the vehicle and

found a red lunch bag in the vehicle’s cargo area containing plastic baggies,

sunglasses, lighter fluid, a lighter, drain cleaner, plastic tubing, batteries and

Sudafed. Subsequently, the officers called Mike Vorhees of the Auglaize-Mercer

County Drug Task Force for assistance. Vorhees arrived and indicated that the

items were commonly used to make methamphetamines.




                                        -2-
Case No. 2-13-02


           {¶3} On September 7, 2012, Fletcher was indicted by the Auglaize County

Grand Jury for one count of “Illegal Assembly or Possession of Chemicals Used to

Manufacture           Controlled        Substance        (Methamphetamine)   with   Intent   to

Manufacture Controlled Substance” in the Vicinity of a Juvenile, in violation of

R.C. 2925.041(A), a felony of the second degree. (Doc. 1).

           {¶4} On September 12, 2012, Fletcher was arraigned and pled not guilty to

the charge. (Doc. 17).

           {¶5} On October 16, 2012, Fletcher filed a motion to suppress evidence

obtained from the stop and the search. (Doc. 24).

           {¶6} On November 15, 2012 a hearing was held on the motion to suppress.1

(Doc. 58). On November 28, 2012, the trial court filed a judgment entry denying

Fletcher’s motion to suppress. (Id.)

           {¶7} On December 19, 2012, the parties convened for a pre-trial conference

and negotiated a plea agreement. (Doc. 98). As part of that plea agreement,

Fletcher agreed to plead guilty in exchange for the State agreeing to amend the

charge in the indictment to Illegal Assembly or Possession of Chemicals for

Manufacture of Methamphetamines in violation of R.C. 2925.041(A)(C)(1), a

felony of the third degree rather than a felony of the second degree. (Doc. 76).




1
    No transcript was included in the record of the suppression hearing.

                                                      -3-
Case No. 2-13-02


       {¶8} The court then conducted a Criminal Rule 11 plea colloquy with

Fletcher, wherein Fletcher stated that he understood the nature of his plea, that he

understood the rights he was waiving by agreeing to plead guilty, and that he

understood the maximum penalties. (Doc. 98). Following the colloquy, Fletcher

pled guilty to the charge as amended and the court accepted Fletcher’s plea. (Id.)

The court then proceeded to sentencing. (Id.)

       {¶9} Fletcher was given an opportunity to address the court regarding

sentencing, and Fletcher’s attorney questioned Fletcher in court to speak toward

mitigation. (Id.) The State recommended that Fletcher receive the maximum 36

months in prison. (Id.)

       {¶10} Ultimately the court sentenced Fletcher to 36 months in prison. A

judgment entry reflecting this sentence was filed on December 21, 2012. (Doc.

75).

       {¶11} It is from this judgment that Fletcher appeals, asserting the following

assignment of error for our review.

                    ASSIGNMENT OF ERROR
       THE TRIAL COURT’S SENTENCE OF APPELLANT TO A
       MAXIMUM SENTENCE OF THIRTY-SIX MONTHS WAS
       CONTRARY TO LAW AND FURTHER CONSTITUTED AN
       ABUSE OF DISCRETION IN FAILING TO PROPERLY
       CONSIDER AND APPLY THE SENTENCING GUIDELINES
       SET FORTH IN OHIO REVISED CODE, SECTION 2929.11
       AND 2929.12.



                                        -4-
Case No. 2-13-02


      {¶12} In his assignment of error, Fletcher argues that the trial court erred by

failing to properly consider and apply the sentencing guidelines in Revised Code

sections 2929.11 and 2929.12. Specifically, Fletcher argues that at the time of

sentencing, the trial court did not consider, nor did the trial court’s subsequent

judgment entry of sentence adequately state, that it had considered these sections

of the Revised Code.

      {¶13} A trial court’s sentence will not be disturbed on appeal absent a

defendant’s showing by clear and convincing evidence that the sentence is

unsupported by the record; the sentencing statutes’ procedure was not followed or

there was not a sufficient basis for the imposition of a prison term; or that the

sentence is contrary to law. State v. Ramos, 3d Dist. No. 4–06–24, 2007–Ohio–

767, ¶ 23 (the clear and convincing evidence standard of review set forth under

R.C. 2953.08(G)(2) remains viable with respect to those cases appealed under the

applicable provisions of R .C. 2953.08(A), (B), and (C) * * *).           Clear and

convincing evidence is that “which will produce in the mind of the trier of facts a

firm belief or conviction as to the facts sought to be established.” Cross v.

Ledford, 161 Ohio St. 469, (1954), paragraph three of the syllabus.

      {¶14} A reviewing court must conduct a meaningful review of the trial

court's imposed sentence. State v. Daughenbaugh, 3d Dist. No. 16-07-07, 2007-

Ohio-5774, ¶ 8, citing State v. Carter, 11th Dist. No.2003–P–0007, 2004-Ohio-


                                        -5-
Case No. 2-13-02


1181.    In particular, R.C. 2953.08(G)(2) provides the following regarding an

appellate court’s review of a sentence on appeal.

        (2) The court hearing an appeal * * * shall review the record,
        including the findings underlying the sentence or modification
        given by the sentencing court.

        The appellate court may increase, reduce, or otherwise modify a
        sentence that is appealed under this section or may vacate the
        sentence and remand the matter to the sentencing court for
        resentencing. The appellate court’s standard for review is not
        whether the sentencing court abused its discretion. The appellate
        court may take any action authorized by this division if it clearly
        and convincingly finds either of the following:

        (a) That the record does not support the sentencing court’s
        findings under division (B) or (D) or (C)(4) of section 2929.14, or
        division (I) of section 2929.20 of the Revised Code, whichever, if
        any, is relevant;

        (b) That the sentence is otherwise contrary to law.

        {¶15} Revised Code Chapter 2929 governs sentencing. Revised Code

2929.11 provides, in pertinent part, that the “overriding purposes of felony

sentencing are to protect the public from future crime and to punish the offender.”

R.C. 2929.11(A). In advancing these purposes, sentencing courts are instructed to

“consider the need for incapacitating the offender, deterring the offender and

others from future crime, rehabilitating the offender, and making restitution to the

victim of the offense, the public, or both.” Id. Meanwhile, R.C. 2929.11(B) states

that felony sentences must be both “commensurate with and not demeaning to the



                                        -6-
Case No. 2-13-02


seriousness of the offender’s conduct and its impact upon the victim” and

consistent with sentences imposed in similar cases.

       {¶16} In accordance with these principles, the trial court must consider the

factors set forth under R.C. 2929.12(B), (C), (D), and (E) relating to the

seriousness of the offender’s conduct and the likelihood of the offender’s

recidivism. R.C. 2929.12(A). However, the trial court is not required to make

specific findings of its consideration of the factors. State v. Kincade, 3d Dist. No.

16–09–20, 2010-Ohio-1497, ¶ 8.

       {¶17} At Fletcher’s sentencing hearing, the trial court heard Fletcher

address his prior felony conviction for possession of methamphetamine in

Tennessee, a conviction for which he was still on probation. (Tr. at 18-19). The

trial court also heard Fletcher speak regarding his employment status, and his past

trouble with marijuana and alcohol. (Tr. at 24-30). After hearing both the State

and Fletcher, the court stated that, “[a]fter consideration of the information

provided to the Court by the parties, the Defendant is SENTENCED to a term of

imprisonment of THIRTY-SIX (36) MONTHS.” (Tr. at 40).

       {¶18} In the court’s judgment entry on sentencing, the court stated that

       [t]he Court has considered the record, oral statements, any
       Victim Impact Statement and Pre-Sentence Report prepared, as
       well as the principles and purposes of sentencing under Ohio
       Revised Code §2929.11, and has balanced the seriousness and
       recidivism factors under Ohio Revised Code §2929.12.


                                         -7-
Case No. 2-13-02


       {¶19} On appeal, Fletcher argues that the trial court’s statements in its

sentencing entry were insufficient, and that because the court did not state that it

had considered the requisite statutes on the record in open court at the sentencing

hearing, Fletcher’s sentence was invalid.

       {¶20} In State v. Arnett, 88 Ohio St.3d 208, 215 (2000), the Ohio Supreme

Court held that

       [t]he Code does not specify that the sentencing judge must use
       specific language or make specific findings on the record in
       order to evince the requisite consideration of the applicable
       seriousness and recidivism factors. R.C. 2929.12. For this
       reason, the sentencing judge could have satisfied her duty under
       R.C. 2929.12 with nothing more than a rote recitation that she
       had considered the applicable age factor of R.C. 2929.12(B)(1).

(Emphasis Added.)

       {¶21} The trial court’s entry certainly meets the standard of a “rote

recitation” pursuant to Arnett that it had considered the sentencing factors in its

entry. See also State v. Scanlon, 3d Dist. No. 2-8-18, 2009-Ohio-2305. Fletcher

points us to no law establishing that the trial court’s entry was inadequate to

satisfy Arnett.

       {¶22} In State v. Patrick, 10th Dist. No. 10AP-26, 2011-Ohio-1592, the

Tenth District Court of appeals considered a similar argument to Fletcher’s in this

case. In Patrick, the Tenth District held

           [t]he failure to indicate at the sentencing hearing that the
       court has considered the factors in R.C. 2929.11 and 2929.12

                                            -8-
Case No. 2-13-02


       does not automatically require reversal. State v. Reed, 10th Dist.
       No. 09AP–1163, 2010-Ohio-5819, ¶ 8. “When the trial court
       does not put on the record its consideration of R.C. 2929.11 and
       2929.12, it is presumed that the trial court gave proper
       consideration to those statutes.” Id., citing Kalish at ¶ 18, fn. 4.
       “A trial court’s rote recitation that it has considered applicable
       factors satisfies the court’s duty to follow the relevant statutes in
       sentencing an offender.” State v. Easley, 10th Dist. No. 08AP–
       755, 2009-Ohio-2984, ¶ 19 (citations omitted). * * *
            Here, the trial court’s December 17, 2009 journal entry
       states it has considered the purposes and principles of sentencing
       as set forth in R.C. 2929.11, as well as the factors set forth in
       R.C. 2929.12. (R. at 67.) We have previously found that such
       language in the judgment entry defeats a claim that the trial
       court failed to consider the purposes and principles of
       sentencing. State v. Reeves, 10th Dist. No. 09AP–493, 2010-Ohio-
       4018, ¶ 16.

Patrick, at ¶¶ 25-26.

       {¶23} Our own case law reaffirms the principles of Patrick. In Scanlon,

supra, we held that “[a]lthough the trial court did not specify the statutory factors

it considered, the record indicates that the trial court did consider some of the

factors as indicated in the dialogue between the trial court and Scanlon.           In

addition, the journal entry indicates that the trial court did consider the factors set

forth in R.C. 2929.11 and 12.” Scanlon at ¶ 4.

       {¶24} Here the court clearly had information before it with which to

consider the sentencing factors, and explicitly stated that it had considered those

factors in its judgment entry. Under these circumstances we cannot find that the




                                         -9-
Case No. 2-13-02


trial court’s entry was inadequate to satisfy the sentencing statutes as the entry

clearly reflected the court’s consideration of those statutes.

       {¶25} Finally, we would note that Fletcher does not argue that his sentence

falls outside of the range permitted by the Revised Code, and we find that the

sentence was, in fact, within the permissible range for a felony of the third degree

pursuant to R.C. 2929.14.       Therefore, we cannot find that his sentence was

contrary to law. Accordingly, Fletcher’s assignment of error is overruled.

       {¶26} For the foregoing reasons, Fletcher’s assignment of error is overruled

and the judgment of the Auglaize County Common Pleas Court is affirmed.

                                                                 Judgment Affirmed

PRESTON, P.J. and WILLAMOWSI, J., concur.

/jlr




                                         -10-